Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I (i.e. claims 1-13) in the reply filed on 04/20/22 is acknowledged.  Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/20/22.
Claims 1-17 are currently pending in the application.  However, due to a restriction requirement, claims 14-17 are withdrawn from further consideration and claims 1-13 are being examined on the merits herein.
Thus the requirement is deemed proper and is therefore made final.
 
         						       IDS

          The information disclosure statement (IDS) submitted on 04/20/22 is acknowledged and has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

	
                              Provisional Non-Statutory Double Patenting 

          The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQe2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

          A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

          Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 7,863,336 (hereinafter Yacobi-Zeevi US Patent Application No. ‘336). Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a pharmaceutically acceptable liquid formulation comprising carbidopa and arginine wherein the pH of the liquid composition is about 7 to about 9 at 25 °C. The claimed invention and U.S. Patent Yacobi-Zeevi ‘336 are rendered obvious over another as the claimed invention teaches a broad genus of a liquid pharmaceutical composition wherein the carbidopa is in a broad amount whereas Yacobi-Zeevi ‘336 teaches the same liquid pharmaceutical composition in an amount of 2% to about 6%. Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding U.S. Patent No. 7,863,336.

          Claims 1-8 and 10-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 and 8 of U.S. Patent No. 8,193,243 (hereinafter Yacobi-Zeevi US Patent Application No. ‘243). Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a pharmaceutically acceptable liquid formulation comprising carbidopa and arginine wherein the pH of the liquid composition is about 7 to about 9 at 25 °C. The claimed invention and U.S. Patent Yacobi-Zeevi ‘243 are rendered obvious over another as the claimed invention teaches a broad genus of a liquid pharmaceutical composition wherein the carbidopa is in a broad amount whereas Yacobi-Zeevi ‘243 teaches a subgenus of a liquid pharmaceutical composition comprising carbidopa, levodopa, and arginine wherein the pH ranges from 8.5 to 9.5. While the instant invention does not recite addition of levodopa, the examiner contends that the term “comprising” does not exclude addition of other ingredients in said composition and therefore renders obvious ‘243.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding U.S. Patent No. 8,193,243.

        Claims 1-3, 5-7, and 10-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 5-6, 8, and 14 of U.S. Patent No. 9,101,663 (hereinafter Yacobi-Zeevi US Patent No. ‘663). Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a pharmaceutically acceptable liquid formulation comprising carbidopa and arginine wherein the pH of the liquid composition is about 7 to about 9 at 25 °C. The claimed invention and U.S. Patent Yacobi-Zeevi ‘663 are rendered obvious over another as the claimed invention teaches a broad genus of a liquid pharmaceutical composition wherein the pH is about 7 to about 9 whereas Yacobi-Zeevi ‘663 teaches a method of use comprising administering a liquid pharmaceutical composition containing carbidopa and arginine and wherein the pH is about 8 to 9. Because the limitation of the carbidopa amount and that of the pH is encompassed by the instant invention, the examiner contends that such limitation overlaps with that of the ‘Yacobi-Zeevi ‘663. Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding application U.S. Patent 9,101,663.
	
          Claims 1-8, 10, and 12-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 8, and 15 of U.S. Patent No. 9,993,451 (hereinafter Yacobi-Zeevi US Patent Application No. ‘451). Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a pharmaceutically acceptable liquid formulation comprising carbidopa and arginine wherein the pH of the liquid composition is about 7 to about 9 at 25 °C. The claimed invention and U.S. Patent Yacobi-Zeevi ‘451 are rendered obvious over another as the claimed invention teaches a broad genus of a liquid pharmaceutical composition wherein the carbidopa is in a broad amount whereas Yacobi-Zeevi ‘451 teaches a subgenus of a liquid pharmaceutical composition comprising carbidopa, levodopa, and arginine wherein the pH ranges from 8.0 to about 10.0. While the instant invention does not recite addition of levodopa, the examiner contends that the term “comprising” does not exclude addition of other ingredients in said composition and therefore renders obvious ‘451.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding U.S. Patent No. 9,993,451.

        Claims 1-3, 7-8, and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-4 of U.S. Patent No. 10,624,839 (hereinafter Yacobi-Zeevi US Patent No. ‘839). Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a pharmaceutically acceptable liquid formulation comprising carbidopa and arginine wherein the pH of the liquid composition is about 7 to about 9 at 25 °C. The claimed invention and U.S. Patent Yacobi-Zeevi ‘839 are rendered obvious over another as the claimed invention teaches a broad genus of a liquid pharmaceutical composition wherein the pH is about 7 to about 9 whereas Yacobi-Zeevi ‘839 teaches a method of use comprising administering a liquid pharmaceutical composition containing carbidopa, levodopa, NAC and arginine. While ‘839 is silent on the pH, the examiner contends that determining a pH of a liquid composition is within the purview of the skilled artisan and can be determine during routine experimentation if the desire is to maintain stability. Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding application U.S. Patent 10,624,839.


          Claims 1-8 and 10-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, 9, and 12 of U.S. Patent No. 10,258,585 (hereinafter Yacobi-Zeevi US Patent No. ‘585). Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a pharmaceutically acceptable liquid formulation comprising carbidopa and arginine wherein the pH of the liquid composition is about 7 to about 9 at 25 °C. The claimed invention and U.S. Patent Yacobi-Zeevi ‘585 are rendered obvious over another as the claimed invention teaches a broad genus of a liquid pharmaceutical composition wherein the pH is about 7 to about 9 whereas Yacobi-Zeevi ‘839 teaches a liquid pharmaceutical composition containing carbidopa, levodopa, NAC and further including arginine. While ‘585 is silent on the pH, the examiner contends that determining a pH of a liquid composition is within the purview of the skilled artisan and can be determine during routine experimentation if the desire is to maintain stability. Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding application U.S. Patent 10,258,585.

          Claims 1-3, 7-8, and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,022,320 (hereinafter Yacobi-Zeevi US Patent No. ‘320). Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a pharmaceutically acceptable liquid formulation comprising carbidopa and arginine wherein the pH of the liquid composition is about 7 to about 9 at 25 °C. The claimed invention and U.S. Patent Yacobi-Zeevi ‘320 are rendered obvious over another as the claimed invention teaches a broad genus of a liquid pharmaceutical composition wherein the pH is about 7 to about 9 whereas Yacobi-Zeevi ‘320 teaches a liquid pharmaceutical composition containing specific percentages of carbidopa, levodopa, NAC and further including arginine. While ‘320 is silent on the pH, the examiner contends that determining a pH of a liquid composition is within the purview of the skilled artisan and can be determine during routine experimentation if the desire is to maintain stability. Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding application U.S. Patent 10,022,320.

          Claims 1-4, 7-8, 10, and 12-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 7-8, 10, and 17 of U.S. Patent No. 9,040,590 (hereinafter Yacobi-Zeevi US Patent No. ‘590) and over U.S. Patents 9,040,578; 9,040,577; 9,040,589; and 9,421,267  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a pharmaceutically acceptable liquid formulation comprising carbidopa and arginine wherein the pH of the liquid composition is about 7 to about 9 at 25 °C. The claimed invention and U.S. Patent Yacobi-Zeevi ‘590 are rendered obvious over another as the claimed invention teaches a broad genus of a liquid pharmaceutical composition wherein the pH is about 7 to about 9 whereas Yacobi-Zeevi ‘590 teaches a liquid pharmaceutical composition containing specific percentages of carbidopa, levodopa, and arginine with a pH range from about 8 to about 10. Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding U.S. Patent 9,040,590 & U.S. Patents 9,040,578; 9,040,577; 9,040,589; and 9,421,267.

          Claims 1-3, 5-8, and 10-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5-7, 10, 14-15, 18, and 21-24 of U.S. Patent Application No. 17,698,189 (hereinafter Yacobi-Zeevi US Patent No. ‘189) and over U.S. Patent Application No. 17,696,243; 17/031,479, and 16,819,740.  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a pharmaceutically acceptable liquid formulation comprising carbidopa and arginine wherein the pH of the liquid composition is about 7 to about 9 at 25 °C. The claimed invention and U.S. Patent Yacobi-Zeevi ‘189 are rendered obvious over another as the claimed invention teaches a broad genus of a liquid pharmaceutical composition wherein the pH is about 7 to about 9 whereas Yacobi-Zeevi ‘189 teaches a method of use utilizing said liquid or to a liquid pharmaceutical composition containing specific percentages of carbidopa, levodopa, and arginine with a pH range from about 8 to about 10. While ‘189 is silent on the pH, the examiner contends that determining a pH of a liquid composition is within the purview of the skilled artisan and can be determine during routine experimentation if the desire is to maintain stability.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding U.S. Patent Application 17/698,189 and U.S. Patent Applications 7,696,243; 17/031,479, and 16,819,740.

Claim Rejections - 35 USC § 103

      The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

          Claims 1-4, 6, 8, and 10-11 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Segrell (U.S. 2008/02555235 A1, cited by applicant and filed on an IDS 1449) in view of Aomatsu et al. (7,309,719 B1, cited by applicant and filed on an IDS 1449).

          This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

          Segrell teaches an infusion or injection solution of Levodopa containing at least 05 mg/ mL of Levodopa together with at least one inhibitor of a Levodopa-containing metabolizing enzyme (see abstract and pg. 2, paragraph 0017). Additionally, Segrell teaches that the solution further includes a buffer, a physiologically acceptable sugar (i.e. an excipient), a physiologically acceptable acid and optionally a stabilizer, and has a pH of lower than equal to 6 (i.e. pH is about 7; instant claims 1 and 7; see abstract, pg. 2, paragraph 0024, and pg. 6, claim 20). Importantly, Segrell teaches that in order to increase bioavailability of Levodopa and reduce its secondary effects on the system, Levodopa is therefore given in combination with a decarboxylase inhibitor (DDC) wherein the DDC includes carbidopa (instant claim 1; see pg. 1, paragraphs 0004, 0006, and 0026-0027). Additionally, Segrell teaches addition of COMT inhibitors such as entacapone to the injection/solution as well (instant claim 11; see pg. 2, paragraph 0028). Additionally, Segrell teaches that the amount of Levodopa can be in an amount of 5mg/mL to 25 mg/L while the inhibitor of a Levodopa-metabolising enzyme is in the range of 0.5mg/mL to 6.25 mg/mL (i.e. carbidopa can be added in an amount of 0.5 to 6.25% relative to 100 mL of solution or levodopa is in an amount of 5 to 25%; instant claims 2-3 and 18; see pg. 3, paragraph 0033). Segrell further teaches that the volume of the solution is adapted for continuous intravenous or subcutaneous or intrathekal administration (see pg. 2, paragraph 0021 and pg. 4, paragraphs 0050-0051). Segrell further exemplifies his stock solution demonstrating addition of water that was brought up to volume (instant claim 10; see pg. 3, paragraph 0040). While Segrell exemplified a low pH, attention is directed to the teachings of Segrell that recite that the pH of the solution can be at a pH of 6 thereby rendering obvious applicant's pH of about 7 to 9. Moreover, Segrell teaches that the solution of 5mg/mL of Levodopa and 0.5 mg Carbidopa were heated to 60 °C and left to stand for 36 hours and then at room temperature (i.e. 25 °C) for 1 week, without any sign of discoloration or precipitation (i.e. stable; instant claim 4; see pg. 4, paragraph 0046).

          Segrell does not specifically teach addition of the stabilizer arginine to the aforementioned solution or particular ratios thereof. Similarly, Segrell does not teach addition of the particular excipients necessitated by the instant claims.

          Aomatsu teaches a stabilized liquid pharmaceutical preparation that is obtained by incorporating an amino acid as a stabilizer (see abstract and col. 40, lines 63-66). Specifically, Aomatsu teaches gabapentin for the treatment of Parkinson's disease has shown poor stability in aqueous solution (see col. 1, lines 50-60 and col. 2, lines 31-42). Thus to prepare a liquid pharmaceutical preparation of such drugs, Aomatsu discloses that many studies have sought to control the pH and the activity of water (see col. 3, lines 11-13 and col. 9, lines 18-20). Importantly, Aomatsu teaches that such stability occurs as a result of the “ion pair” theory that the carboxyl and amino groups contained in the amino acid form with the amino and carboxyl group of the drug (see col. 39, lines 22-28). However, Aomatsu teaches that the stabilizing effect cannot necessarily be achieved by all sort amino acids but rather require the use of alpha amino acids or basic amino acids such as L-arginine (instant claim 1; see col. 39, lines 28-30 and 39-47, and col. 40, lines 21 and 46-49). Importantly, Aomatsu teaches that the total amount of the stabilizer amino acid may be in the range of 0.005-80 moles or 0.01-70 moles per 1 mole of the drug in the liquid composition (instant claims 5-6; see col. 42, lines 52-58). This suggests that arginine can be added to a liquid composition in a 1:1: ratio and thus reads on claims 5 and 6.

         Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to add the arginine of Aomatsu to the composition of Segrell since Aomatsu teaches that addition of the stabilizer arginine results in enhanced stabilized liquid composition. Likewise one of ordinary skill in the art would have fount it obvious to administer carbidopa in a 1:1 ratio with arginine since Aomatsu teaches that carboxylic containing drug can be administered in such a ratio for liquid formulations. Thus, given the teachings of Segrell and Aomatsu, one of ordinary skill would have been motivated add arginine to the composition of Segrell with the reasonable expectation of providing a liquid composition that is stable over an extended period of time.

        Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Segrell (U.S. 2008/02555235 A1, cited by applicant and filed on an IDS 1449) in view of Aomatsu et al. (7,309,719 B1) as applied to claims 1-4, 6, 8, and 10-11 above and in further view of Rao et al. (U.S. 2007/0191428 A1, cited by applicant and filed on an IDS 1449).

         The Segrell and Aomatsu references are as discussed above and incorporated by reference herein. However, Segrell and Aomatsu do not teach addition of propylene glycol as a carrier to the composition.

         Rao was provided to demonstrate that liquid pharmaceutical compositions can contain liquid carriers such as propylene glycol and can further comprise excipients such as sweetening agents.

        Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to add propylene glycol to the modified composition of Segrell since Rao teaches that propylene glycol is a well-known carrier for liquid compositions. Thus, given the teachings of Segrell, Aomatsu, and Rao, one of ordinary skill would have been motivated to add propylene glycol to the modified composition of Segrell with the reasonable expectation of providing a liquid composition of carbidopa that is stable.

			Other matter

The Examiner would like to direct applicant’s attention to Hirano et al. (J. Biochem, 2008, Vol. 144, No. 3, pgs. 363-369) and Redenti et al. (J. Of Pharm. Sci. 2001, Vol. 90, No. 8, pgs. 979-986) who also teach why it is obvious to add arginine to pharmaceutical compositions with aromatic rings or pharmaceutical compositions for increased drug solubility and thus obvious to add to the composition of Segrell.

			Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571- 270-3503. The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
05/07/2022